Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 06/30/2022 communications in the application of Cao et al. for the "PARALLEL TRANSMISSION OF PREAMBLE SEQUENCES WITH DATA LAYERS FOR IMPROVED DATA DETECTION" filed 09/23/2020.  This application is a national stage entry of PCT/CN2019/ 079460 , International Filing Date: 03/25/2019 and claims foreign priority to PCT/CN2018/ 081542, filed 04/02/2018 in China.  The amendment and response have been entered and made of record.  Claims 1-14, 28-29 are pending in the present application. 

2.         Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Since the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

4.      In response to Applicant’s argument that there is no suggestion to combine the references, i.e., Lei et al. (US#2021/0105079) in view of Herath et al. (US#10,721,114) as proposed in the office action.  The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.         Claims 1, 3-14, 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lei et al. (US#2021/0105079) in view of Herath et al. (US#10,721,114).
	Regarding claim 1, the references disclose a novel system and method for symbol sequence generation and transmission for Non-Orthogonal Multiple Access (NOMA), according to the essential features of the claim.  Lei et al. (US#2021/0105079) discloses a method for wireless communications at a UE comprising: determining a set of signature sequences for scrambling one or more data layers and one or more preamble layers for transmission (Figs. 11, 19; para [0140]-[0141], [0151], [0225]-[0228]: the UE 120c apply one or more spreading sequences to a set of modulation symbols of a data set to generate spread modulation symbols); wherein the one or more preamble layers comprise one or more preambles associated with decoding the one or more data layers (Figs. 2; para [0071]-[0073]: At UE 120, a receive processor 258 may process (e.g., demodulate and decode) the detected symbols, and provide decoded data, decoded control information for UE 120); assigning each signature sequence of the set of signature sequences to a data layer of the one or more data layers or a preamble layer of the one or more preamble layers based at least in part on a cross-correlation metric of the each signature sequence (Figs. 10-11; para [0016]-[0018]: the UE 120c may apply the UE-specific signature sequence to the single layer to obtain a spread data symbol vector); scrambling the one or more data layers and the one or more preamble layers into a shared signal using the assigned each signature sequence; and transmitting the shared signal (Fig. 19; para [0009]-[0010] & [0226]: the UE 120c apply a scrambling sequence to the spread modulation symbols to generate a set of scrambled symbols; and transmit a waveform based at least in part on the set of scrambled symbols).  It’s also noted that, the structure of physical layer data frame generated by the transmit end includes three parts: a physical layer preamble (PHY preamble), a physical layer header (PHY header), and a physical layer data payload (PHY payload) are well known in the art.
Although Lei does not expressly disclose wherein a cross-correlation metric of the signature sequences.  However, Lei teaches in Fig. 9 a diagram illustrated an example of a wireless communications system 900 that supports PAPR reduction and inter-cell interference management using the two-stage spreading technique while preserving correlation of the signal, and reduces inter-cell interference (para [0130]-[0132]).    In the same field of endeavor, Herath et al. (US#10,721,114) teaches in Figs. 16-18 block diagrams illustrated a NOMA signal generator with input to configure the symbol sequence generator and signature space extension matrix multiplier in which the UE applying a signature space extension matrix selected from a plurality of different signature space extension matrices includes cross-correlation between any pair of sequences (Col. 2; lines 45-59: generating sequences of length K with the cross-correlation between any pair of sequences).
Regarding claim 3, the reference further teach wherein receiving a signature sequence allocation message from a network entity, wherein the set of signature sequences is determined according to the signature sequence allocation message (Lei et al.: Figs. 10-11, para [0141], [0151]).
Regarding claims 4-5, the reference further teach wherein selecting the set of signature sequences from a signature sequence pool, wherein the set of signature sequences is determined according to the selecting, and is based at least in part on a pseudo-random selection procedure (Lei et al.: Figs. 10-11, para [0141], [0151]).. 
Regarding claims 6-7, the reference further teach wherein assigning different modulation schemes, channel coding schemes, power allocations, or a combination thereof to the one or more data layers, the one or more preamble layers, or a combination thereof, wherein assigning the different modulation schemes, the channel coding schemes, the power allocations, or the combination thereof is based at least in part on the dynamic configuration (Lei et al.: Fig. 2; para [0006], [0070]). 
Regarding claim 8, the reference further teach wherein. assigning a same modulation scheme, channel coding scheme, power allocation, or a combination thereof to the one or more data layers, the one or more preamble layers, or a combination thereof (Lei et al.: Fig. 2; para [0006], [0070]).  
Regarding claim 9, the reference further teach wherein transmitting the shared signal using a Discrete Fourier Transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM) waveform, a cyclic prefix-orthogonal frequency division multiplexing (CP-OFDM) waveform, or a combination thereof (Lei et al.: Fig. 2,  para [0006]-[0007], [0072]).
Regarding claim 10, the reference further teach wherein transmitting one or more demodulation reference signals (DMRSs) prior to transmitting the shared signal, wherein the one or more DMRSs comprise information for detecting the shared signal (Lei et al.: para [0006]).
Regarding claim 11, the reference further teach wherein the shared signal comprises a self-decodable signal (Lei et al.:Fig. 2;  para [0048], [0071]).
Regarding claim 12, the reference further teach wherein a preamble of the one or more preamble layers comprises a default value, a pre-determined sequence, a pseudo-random sequence, or a combination thereof (Lei et al.: Figs. 2, 10-11; para [0070], [0141], [0151]).
Regarding claim 13, the reference further teach wherein the set of signature sequences comprises orthogonal signature sequences, non-orthogonal signature sequences, or a combination thereof (Lei et al.: Figs. 10-11; para [0006]-[0007]; [0141], [0151]).
Regarding claim 14, the reference further teach wherein the shared signal comprises a non-orthogonal multiple access (NOMA) signal (Lei et al.: para [0006]-[0007]).
Regarding claim 28, it is an apparatus claim and have the same subject matter, limitations corresponding to the method claim 1 examined above.  Therefore, claim 28 is analyzed and rejected as previously discussed with respect to claim 1.
One skilled in the art would have recognized the need for effectively and efficiently facilitating symbol sequence generation and transmission for Non-Orthogonal Multiple Access (NOMA), and would have applied Herath’s novel use of a cross-correlation metric of the signature sequences into Lei’s techniques for applying one or more spreading sequences to a set of modulation symbols of a data set to generate spread modulation symbols.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Herath’s method and system for symbol sequence generation and transmission for NOMA transmission into Lei’s PAPR and inter-cell interference with the motivation being to provide a method and system for parallel transmission of preamble sequences with data layers for improved data detection.
Allowable Subject Matter
8.	Claims 2, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
9.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein assigning the each signature sequence of the set of signature sequences to the data layer of the one or more data layers or the preamble layer of the one or more preamble layers further comprises: assigning a first set of signature sequences of the set of signature sequences to the one or more data layers, the first set of signature sequences corresponding to cross-correlation values that are lower than cross-correlation values of a second set of signature sequences of the set of signature sequences; and assigning the second set of signature sequences to the one or more preamble layers, as specifically recited in the claim.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
11.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

12.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
July 29, 2022
/MAN U PHAN/Primary Examiner, Art Unit 2477